Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 1 of 29 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND


      RELENTLESS INC.;                              :
      HUNTRESS INC.;                                :
      SEAFREEZE FLEET LLC                           :
                                                    :
                     Plaintiffs,                    :
                                                    :
                     v.                             :
                                                    :
                                                    :
      U.S. DEPARTMENT OF COMMERCE;                  :
      WILBUR L. ROSS, JR., in his official          :
      capacity as Secretary of Commerce;            :      Civil Action No. _______________
      NATIONAL OCEANIC AND                          :
      ATMOSPHERIC ADMINISTRATION;                   :
      NEIL JACOBS, in his official capacity as      :
      Acting Administrator of NOAA;                 :
      NATIONAL MARINE FISHERIES                     :
      SERVICE, a/k/a NOAA FISHERIES;                :
      CHRIS OLIVER, in his official capacity        :
      as Assistant Administrator for                :
      NOAA Fisheries                                :
                                                    :
                               Defendants.          :


              Plaintiffs Relentless Inc. (“Relentless”), Huntress Inc. (“Huntress”), and Seafreeze

   Fleet LLC (“Seafreeze”) submit this Complaint for Permanent Injunctive and Declaratory Relief

   to prohibit the Department of Commerce, by and through the National Oceanic and Atmospheric

   Administration and the National Marine Fisheries Service, from enforcing an unlawful and

   unconstitutional industry-funded at-sea monitor mandate on the nation’s Atlantic herring

   fishermen promulgated through the New England Fishery Management Council’s Industry-

   Funded     Monitoring     Omnibus         Amendment   (“IFM    Amendment”),       available   at

   http://bit.ly/IFMOmnibus, and the February 7, 2020 Final Rule (“Final Rule”), see 85 Fed. Reg.

   7,414 (to be codified at 50 C.F.R. pt. 648), implementing the IFM Amendment, and alleges as

   follows:
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 2 of 29 PageID #: 2



                                              INTRODUCTION

       1.      Plaintiffs Relentless, Huntress, and Seafreeze bring this action because Defendants, a

   coterie of regulatory overseers, have exceeded the bounds that the Constitution and applicable

   statutes afford them and have imposed unwarranted, unlawful, and ruinous at-sea monitors

   (“ASMs”) upon Plaintiffs’ fishing fleet. Defendants have done this despite the clear language in

   the Magnuson-Stevens Act, from which they purport to draw authority, which nowhere mentions

   “at-sea monitors” and fails to allow any Defendant to require any vessel to pay for such monitors.

   This unconstitutional power grab not only threatens the viability and livelihood of Plaintiffs but

   also the many others who draw their livelihood from the sea.

                                          JURISDICTION AND VENUE
       2.      This is an action arising under the Magnuson-Stevens Fishery Conservation and

   Management Act, as amended by the Sustainable Fisheries Act, 16 U.S.C. § 1801 et seq. (“MSA”);

   the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.; and the Regulatory Flexibility

   Act, 5 U.S.C. § 601 et seq. (“RFA”).

       3.      This Court has jurisdiction pursuant to the MSA. 16 U.S.C. §§ 1855(f), 1861(d). Review

   under the MSA is conducted in accordance with the APA, 5 U.S.C. § 701 et seq.

       4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and the APA, 5 U.S.C. § 701

   et seq. The challenged rule is final and reviewable agency action. 5 U.S.C. § 704.

       5.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and the RFA. 5 U.S.C. § 611.

       6.      Venue is proper pursuant to 28 U.S.C. § 1391(e).

       7.      Plaintiffs’ petition for review is timely filed pursuant to the MSA and RFA. 16 U.S.C.

   § 1855(f); 5 U.S.C. § 611.

       8.      This Court may issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201-2202 and

   grant permanent injunctive relief pursuant to the APA, 5 U.S.C. § 706; and the MSA, 16 U.S.C.

                                                       2
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 3 of 29 PageID #: 3



        §§ 1855(f), 1861(d).

                                                      PARTIES
       9.      Plaintiff RELENTLESS INC. is a corporation organized and operating under the laws of

   the State of Rhode Island and Providence Plantations. Relentless Inc. was founded over 30 years

   ago and is headquartered in North Kingstown, Rhode Island. Relentless Inc. owns and operates

   F/V Relentless (collectively, “Relentless”), a high-capacity freezer trawler that alternatively but

   sometimes simultaneously harvests Atlantic herring (Culpea harengus), Loligo and Illex squids

   (Doryteuthis (Amerigo) pealeii and Illex illecebrosus, respectively), Butterfish (Peprilus triacanthus), and

   Atlantic mackerel (Scomber scombrus). F/V Relentless uses a unique at-sea freezing technique that

   allows the vessel to stay at sea longer than other vessels in the Atlantic herring fishery and provides

   the vessel flexibility in what catch it harvests during fishing trips. For Atlantic herring, F/V

   Relentless uses small-mesh bottom trawl gear and holds a Category A permit. Plaintiff Relentless

   will be subject to Defendants’ industry-funded at-sea monitoring mandate, and it will be adversely

   affected when the IFM Amendment and the Final Rule take effect. Due to F/V Relentless’s unique

   at-sea freezing technique, Relentless will also be subject to disparate treatment relative to the rest

   of the Atlantic herring fleet under the IFM Amendment and the Final Rule.

       10.     Plaintiff HUNTRESS INC. is a corporation organized and operating under the laws of

   the State of Rhode Island and Providence Plantations. Huntress Inc. was founded over 30 years

   ago and is headquartered in North Kingstown, Rhode Island. Huntress Inc. owns and operates

   F/V Persistence (collectively, “Huntress”), a high-capacity freezer trawler that alternatively but

   sometimes simultaneously harvests Atlantic herring (Culpea harengus), Loligo and Illex squids

   (Doryteuthis (Amerigo) pealeii and Illex illecebrosus, respectively), Butterfish (Peprilus triacanthus), and

   Atlantic mackerel (Scomber scombrus). F/V Persistence uses a unique at-sea freezing technique that

   allows the vessel to stay at sea longer than other vessels in the Atlantic herring fishery and provides

                                                          3
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 4 of 29 PageID #: 4



   the vessel flexibility in what catch it harvests during fishing trips. For Atlantic herring, F/V

   Persistence uses small-mesh bottom trawl gear and holds a Category A permit. Plaintiff Huntress

   will be subject to Defendants’ industry-funded at-sea monitoring mandate, and it will be adversely

   affected when the IFM Omnibus Amendment and the February 7, 2020 Final Rule take effect.

   Due to F/V Persistence ’s unique at-sea freezing technique, Huntress will also be subject to disparate

   treatment relative to the rest of the Atlantic herring fleet under the IFM Amendment and the Final

   Rule.

       11.     Plaintiff SEAFREEZE FLEET LLC (“Seafreeze”) is a Limited Liability Company

   organized and operating under the laws of the Commonwealth of Massachusetts. Seafreeze is

   headquartered in Ipswich, Massachusetts. Seafreeze owns plaintiffs Relentless and Huntress

   (collectively, “Plaintiffs”). Seafreeze’s vessels will be subject to Defendants’ industry-funded at-

   sea monitoring mandate, and it will be adversely affected when the IFM Amendment and the Final

   Rule take effect. Due to Seafreeze fishing vessels’ unique at-sea freezing technique, Seafreeze will

   also be subject to disparate treatment relative to the rest of the Atlantic herring fleet under the

   IFM Amendment and the Final Rule.

       12.     Defendant UNITED STATES DEPARTMENT OF COMMERCE (“Dept. of Commerce” or

   the “Department”) is an agency of the United States of America. Under the MSA, the Department

   has primary management responsibility for domestic marine fisheries in federal waters, which it

   has delegated.

       13.     Defendant WILBUR L. ROSS, JR. is the Secretary of the United States Department of

   Commerce. He is sued in his official capacity.

       14.     Defendant NATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION (“NOAA”) is

   a scientific agency within the Dept. of Commerce. It has the delegated responsibility to manage




                                                       4
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 5 of 29 PageID #: 5



   domestic marine fisheries in federal waters, which it has sub-delegated to the National Marine

   Fisheries Service. NOAA promulgated the final rule at issue.

       15.      Defendant DR. NEIL JACOBS is the Assistant Secretary of Commerce for

   Environmental Observation and Prediction and Acting Administrator of NOAA. He is sued in

   his official capacity.

       16.      Defendant NATIONAL MARINE FISHERIES SERVICE (“NMFS” or “NOAA Fisheries”)

   is a line office within NOAA. It has the sub-delegated responsibility to manage domestic marine

   fisheries in federal waters.

       17.      Defendant CHRIS OLIVER is the Assistant Administrator for NOAA Fisheries. He is

   sued in his official capacity.

                                  STATUTORY AND REGULATORY BACKGROUND

             The Magnuson-Stevens Act and the Fishery Conservation and Management
                                        Framework
       18.      Recognizing the economic importance of commercial and recreational fishing, the

   MSA was adopted to protect, manage, and grow the United States’ fishery resources. To achieve

   these goals, the MSA delineates scientific and conservation-based statutory obligations to

   sustainably manage fishery resources for the benefit of the fishing industry and the environment.

   16 U.S.C. § 1801 et seq.

       19.      The MSA grants the Dept. of Commerce the ability to exercise “sovereign rights” to

   conserve and manage fisheries resources “for the purposes of exploring, exploiting, conserving,

   and managing all fish” in the Exclusive Economic Zone (“EEZ”). 16 U.S.C. §§ 1801(b)(1),

   1811(a). Generally, the EEZ extends from the seaward boundary of each of the coastal States to

   200 nautical miles offshore. 16 U.S.C. § 1802(11).




                                                        5
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 6 of 29 PageID #: 6



      20.       The MSA provides for the development and implementation of fishery management

   plans (“FMPs”) for fisheries. 16 U.S.C. § 1801(b)(4). FMPs are implemented with the goal of

   continually achieving and maintaining optimum yield within such fishery. Id. All FMPs, and their

   implementing regulations, must be prepared and executed in accordance with ten fishery

   conservation and management “National Standards.” Id.; 16 U.S.C. § 1851(a). At least, five of the

   standards are implicated by the IFM Amendment and the Final Rule:

                a.      National Standard One requires that “[c]onservation and management

            measures shall prevent overfishing while achieving, on a continuing basis, the optimum

            yield from each fishery for the United States fishing industry.” 16 U.S.C. § 1851(a)(1).

                b.      National Standard Two requires that “[c]onservation and management

            measures shall be based upon the best scientific information available.” 16 U.S.C.

            § 1851(a)(2).

                c.      National Standard Six requires that “[c]onservation and management measures

            shall take into account and allow for variations among, and contingencies in, fisheries,

            fishery resources, and catches.” 16 U.S.C. § 1851(a)(6).

                d.      National Standard Seven requires that “[c]onservation and management

            measures shall, where practicable, minimize costs and avoid unnecessary duplication.” 16

            U.S.C. § 1851(a)(7).

                e.      National Standard Eight requires that “[c]onservation and management

            measures shall, consistent with the conservation requirements…, take into account the

            importance of fishery resources to fishing communities by utilizing economic and social

            data that [are based upon the best scientific information available], in order to (A) provide




                                                       6
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 7 of 29 PageID #: 7



            for the sustained participation of such communities, and (B) to the extent practicable,

            minimize adverse economic impacts on such communities.” 16 U.S.C. § 1851(a)(8).

      21.      The MSA establishes eight Regional Fishery Management Councils (“Councils”). 16

   U.S.C. § 1852(a)(1). The Councils share fishery conservation, management, and regulatory

   responsibilities with the Dept. of Commerce and NOAA. Two of the eight Councils are relevant

   to the action challenged here: the New England Fishery Management Council (“NEFMC”) and

   the Mid-Atlantic Fishery Management Council (“MAFMC”). 16 U.S.C. § 1852(a)(1).

            a. The NEFMC consists of the States of Maine, New Hampshire, Massachusetts, Rhode

               Island, and Connecticut and has jurisdiction over fisheries and waters seaward of the

               coastal waters of those states. 16 U.S.C. § 1852(a)(1)(A). The NEFMC has 18 voting

               members, including 12 appointed by the Secretary of Commerce (the “Secretary”). Id.

            b. The MAFMC consists of the States of New York, New Jersey, Delaware,

               Pennsylvania, Maryland, Virginia, and North Carolina and has jurisdiction over

               fisheries and waters seaward of the coastal waters of those states. 16 U.S.C.

               § 1852(a)(1)(B). The MAFMC has 21 voting members, including 13 that are appointed

               by the Secretary. Id.

            c. Councils, including the NEFMC and MAFMC, are comprised of voting and non-

               voting members. 16 U.S.C. § 1852(b), (c).

      22.      The Councils prepare, monitor, and revise FMPs. 16 U.S.C. § 1801(b)(5). The

   Councils, in conjunction with the Secretary, may also propose regulations implementing or

   modifying an FMP or plan amendment. 18 U.S.C. § 1853(c); cf. 18 U.S.C. § 1855(d).

      23.      The Councils also provide a forum through which the fishing industry, as well as other

   interested parties, can take an active role in advising, establishing, and administering FMPs. 16

   U.S.C. § 1801(b)(5).


                                                     7
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 8 of 29 PageID #: 8



       24.       The MSA prescribes the required and discretionary provisions of FMPs. 18 U.S.C.

       § 1853.

                 a.      Among other requirements, FMPs must include conservation and

             management measures; fishery descriptions; certain yield assessments; essential fish habitat

             identification; fishery impact statements; criteria for identifying overfishing within the

             fishery; standardized reporting methodology for bycatch analysis; and a mechanism for

             setting annual catch limits. 18 U.S.C. § 1853(a).

                 b.      Among other provisions, FMPs may include fishery permits; designation of

             limited or closed off fishing zones; limitations on catch and sale of fish; prohibitions and

             requirements related to gear types; requirements for carrying observers on board to collect

             conservation and management data; reservation of portions of allowable catch for use in

             scientific research. 18 U.S.C. § 1853(b).

       25.       The MSA does not contemplate or even use the term “at-sea monitor.”

       26.       The MSA permits information collections that are beneficial for developing,

   implementing, or revising FMPs. 18 U.S.C. § 1881a(a)(1). If a Council determines such

   information collection is necessary, it may request that the Secretary implements the collection. Id.

   If the Secretary determines that the collection is justified, then the Secretary has the duty to

   promulgate regulations implementing the collection program. Id. If determined necessary, the

   Secretary may also initiate an information collection. 18 U.S.C. § 1881a(a)(2).

       27.       The MSA explicitly authorizes the collection of fees in certain circumstances for

   specific purposes:

                 a.      The MSA authorizes the Secretary to collect fees to cover actual costs directly

             related to the management, of, data collection for, and enforcement of limited access

             privilege programs and certain community development quota programs. 16 U.S.C.


                                                         8
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 9 of 29 PageID #: 9



                 § 1854(d). Such fees are capped at 3 percent of the ex-vessel value of fish harvested

                 under those programs. 16 U.S.C. § 1854(d)(2)(B).

                 b.      The MSA explicitly permits the North Pacific Fishery Council (“NPFC”) to

             establish a system of fees to pay for the cost of implementing fisheries research plans,

             including mandated observers, for certain fisheries under its jurisdiction. 16 U.S.C.

             § 1862(a). There is no such provision for the NEFMC- or MAFMC-managed fisheries.

                 c.      The MSA also explicitly permits the Secretary to charge fees, under certain

             circumstances, to foreign fishing vessels that harvest fish in United States’ jurisdictional

             waters to pay for observers. 16 U.S.C. § 1827.

                                       The Regulatory Flexibility Act
       28.       The RFA requires administrative agencies to consider the effect of their actions on

   small entities, including small businesses. The purpose of the RFA is to enhance agency sensitivity

   to the economic impact of rulemaking on small entities to ensure that alternative proposals receive

   serious consideration at the agency level.

       29.       The RFA provides that, whenever an agency is required by the APA to publish a

   general notice of proposed rulemaking, it must prepare and make available for public comment

   an Initial Regulatory Flexibility Analysis (“IFRA”), 5 U.S.C. § 603(a), and subsequently prepare

   and make public a Final Regulatory Flexibility Analysis (“FRFA”). 5 U.S.C. § 604. An agency must

   also publish the FRFA or a summary of the FRFA in the Federal Register. 5 U.S.C. § 604(b).

       30.       When an agency takes a final action that is subject to the RFA, including the

   promulgation of final rules, but does not comply with the RFA, “a small entity that is adversely

   affected or aggrieved by final agency action is entitled to judicial review.” 5 U.S.C. § 611(a).




                                                        9
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 10 of 29 PageID #: 10



        31.     Under NMFS regulations, the “small business size standard” for commercial fishing

    businesses, and their affiliates, “is $11 million in annual gross receipts.” 50 C.F.R. § 200.2; 5 U.S.C.

    § 601(3).

                                            FACTUAL ALLEGATIONS

                         The Atlantic Herring Fishery and Atlantic Herring FMP
        32.     Atlantic herring, or Culpea harengus, are small schooling fish from the family Clupeidae.

        33.     Atlantic herring are found across the North Atlantic, but in the western North Atlantic

    they are distributed from Labrador, Canada to Cape Hatteras, North Carolina. In federally

    managed waters, the Atlantic herring population is concentrated from New England to New

    Jersey.

        34.     Atlantic herring is a biologically important species as it plays a base role in the food

    web of the marine ecosystem.

        35.     Atlantic herring is also an economically important species. The commercial herring

    fishery has operated in New England for hundreds of years. And since 2010, the fishery has

    consistently landed over $20 million in Atlantic herring each year.

        36.     According to the 2018 stock assessment, Atlantic herring are not overfished, nor are

    they subject to overfishing. See NOAA Fisheries, Atlantic Herring (last visited Mar. 2, 2020) available

    at https://www.fisheries.noaa.gov/species/atlantic-herring. The 2018 stock assessment also

    indicated that Atlantic herring stock levels are well above their target levels. Id. Despite this, the

    2018 herring stock assessment has led to a nearly 70 percent reduction in herring quotas for 2019.

    See NOAA, Adjustment to Atlantic Herring Specifications and Sub-Annual Catch Limits for 2019,

    84 Fed. Reg. 2,760 at 2,765 (Feb. 8, 2019) (to be codified at 50 C.F.R. pt. 648).

        37.     In state coastal waters, the states and the Atlantic States Marine Fisheries Commission

    (“ASMFC”) manage and regulate Atlantic herring under Amendment 3 to the Interstate Fishery

                                                        10
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 11 of 29 PageID #: 11



    Management Plan. See ASMFC, Atlantic Herring (last visited Mar. 2, 2020) available at

    http://www.asmfc.org/species/atlantic-herring.

        38.       In federal waters, the NEFMC manages Atlantic herring under the Atlantic Herring

    FMP. See NEFMC, Final Atl. Herring Fishery Mgmt. Plan (Mar. 8, 1999) available at

    http://bit.ly/NEFMCAHFMP. The Atlantic herring population is distributed across the

    jurisdictional boundaries of the NEFMC and MAFMC, which consulted on the Atlantic Herring

    FMP.

        39.       Since its March 1999 adoption, the Atlantic Herring FMP has been subject to seven

    amendments and four framework adjustments. See generally NEFMC, Atlantic Herring (last visited

    Mar. 2, 2020) available at https://www.nefmc.org/management-plans/herring. There are currently

    an additional two amendments and three framework adjustments to the Atlantic Herring FMP

    under development. See id.

        40.       The Atlantic Herring FMP sets out, in its original form and through amendments and

    framework adjustments, numerous primary management measures to help develop a sustainable

    herring fishery. See id. (listing the Atlantic Herring FMP including approved and in-development

    amendments and framework adjustments). Such conservation and management measures include,

    but are not limited to:

                  a.      Adopting a total catch limit, or annual catch limit (“ACL”), which is

              distributed across time and areas;1

                  b.      Controlling and limiting catch as the ACL is neared, as well as closing off areas

              when the ACL is reached;

                  c.      Closing spawning areas and designating essential Atlantic herring habitat;




        1
            The ACL is the maximum amount of fish that can be sustainably harvested each year.
                                                         11
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 12 of 29 PageID #: 12



                  d.      Mandatory permitting of certain Atlantic herring vessels, operators, dealers,

              and processors, as well as vessel, gear, and possession restrictions;

                  e.      Requiring certain data reporting; and,

                  f.      Defining overfishing of Atlantic herring.

        41.       The NEFMC revises quota and management specifications every three years. The

    most recent quota and management specifications were finalized and approved in 2016, and

    specifications for the 2019-2021 period are under development. See NOAA, Specification of

    Management Measures for Atlantic Herring for the 2016-2018 Fishing Years, 81 Fed. Reg. 75,731

    (Nov. 1, 2016) (to be codified at 50 C.F.R. pt. 648); see also NOAA, Framework Adjustment 6 and

    the 2019-2021 Atlantic Herring Fishery Specifications, 85 Fed. Reg. 4,932 (proposed Jan. 28, 2020)

    (to be codified at 50 C.F.R. pt. 648).

        42.       There are three primary gear types used to catch and harvest Atlantic herring: midwater

    trawl, purse seine, and bottom trawl. While there are many variations in gear type, the three types

    of gear generally operate as follows:

                  a.      Midwater trawlers generally harvest by deploying and towing nets that have a

              large opening at one end and that narrow at the back end. This allows the trawlers to

              capture the herring as they school in the water column. Midwater trawlers may also do

              “pair trawling,” which is done by pulling a single net between two fishing vessels.




                                                         12
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 13 of 29 PageID #: 13



                           Figure 1: Midwater Trawls, available at http://bit.ly/MidwaterTrawls

              b.         Purse seiners generally deploy a wall of netting, a seine, around an area or

          schooling herring. The seine has floats along the top line and a lead line that threads

          through rings along the bottom of the seine. When catch is identified, the lead line is pulled

          causing the net to purse at the bottom, so the herring remain in the net as it is pulled to

          the surface.




                                Figure 2: Purse Seines, available at http://bit.ly/PurseSeines

              c.         Bottom trawlers generally harvest herring by using nets fitted with weights and

          special gear that allow the net to stay open as it is trawled along the ocean floor. The nets

          are fitted with mesh that confine the fish as they are pulled to the surface.




                            Figure 3: Bottom Trawls available at http://bit.ly/BottomTrawls



                                                       13
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 14 of 29 PageID #: 14



       43.      Midwater trawl and purse seine are responsible for most of the Atlantic herring

    landings.

       44.      Under the Atlantic Herring FMP, there are four regulated Atlantic herring fishing

    management areas: Areas 1 (subdivided into Areas 1A and 1B), 2, and 3. The NEFMC allocates a

    stock-wide ACL across these four management areas (“sub-ACLs”). See 50 C.F.R. § 648.200(f).

                a.      Area 1 includes state and federal inshore (Area 1A) and offshore (Area 1B)

             waters in the Gulf of Maine that are adjacent to the states of Maine, New Hampshire, and

             Massachusetts.

                b.      Area 2 includes state and federal waters in the South Coastal Area that are

             adjacent to the states of Massachusetts, Rhode Island, Connecticut, New York, New

             Jersey, Delaware, Maryland, Virginia, and North Carolina.

                c.      Area 3 includes all federal waters in the Georges Bank.




                Figure 4: Atlantic Herring Management Areas available at http://bit.ly/AHMAMap

       45.      Permits for Atlantic herring vessels are divided by permit type—limited and open

    access—and permit category—A, B, C, D, E, and F—which place restrictions where vessels can

    fish and how much herring they can possess. 50 C.F.R. § 648.4(a)(10)(iv)-(v); 50 C.F.R. § 648.204;
                                                      14
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 15 of 29 PageID #: 15



    see also NOAA Fisheries, Atlantic Herring (last visited Mar. 2, 2020) available at

    https://www.fisheries.noaa.gov/species/atlantic-herring. Only Categories A and B are impacted

    by the IFM Amendment and the Final Rule.

                  a.      Category A permits are “All Areas Limited Access” permits. Vessels holding

              Category A permits can possess an unlimited amount of herring in all areas. Plaintiffs’

              vessels, F/Vs Relentless and Persistence each hold Category A permits.

                  b.      Category B permits are “Areas 2/3 Limited Access” permits. Vessels holding

              Category B permits can possess an unlimited amount of herring in Areas 2 and 3, but they

              are excluded from Areas 1A and 1B.

        46.       Subject to ACL closures and limitations, the Atlantic herring fishery year runs from

    January 1 through December 31.

                           Plaintiffs’ Vessels: F/V Relentless and F/V Persistence
        47.       Plaintiffs Relentless and Huntress are small businesses whose primary industry is

    commercial fishing. Their annual gross receipts are less than or equal to $11 million. They are

    subject to the IFM Amendment and the Final Rule.

        48.       F/Vs Relentless and Persistence are high-capacity freezer trawlers that alternatively and

    sometimes simultaneously harvest Atlantic herring, as well as other managed species including

    Loligo and Illex squids (Doryteuthis (Amerigo) pealeii and Illex illecebrosus, respectively), Butterfish

    (Peprilus triacanthus), and Atlantic mackerel (Scomber scombrus).

        49.       F/Vs Relentless and Persistence hold several permits and operate across the jurisdictional

    boundaries of the NEFMC and the MAFMC. When harvesting Atlantic herring, F/Vs Relentless

    and Persistence use small mesh bottom trawl gear and operate under Category A permits.

        50.       Plaintiffs typically declare into herring, squid, and mackerel fisheries on the trips they

    take from late November through April because they harvest all those species alternatively but

                                                         15
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 16 of 29 PageID #: 16



    sometimes simultaneously during the season. That is, they may take each species, some or all

    species during a trip. This flexible style of fishing allows Plaintiffs to cover operating costs by

    switching over to a different species based on what they can catch.

        51.     “Declaring” means informing regulatory authorities of what species a vessel intends

    to pursue on any given trip.




                          Figure 5: From left, F/Vs Persistence and Relentless afloat.

        52.     Prior to every trip, Plaintiffs are required to call and notify for observers for their gear

    type for each trip.

        53.     For herring/mackerel trips, Plaintiffs have noticed a higher-than-average observer rate

    than NMFS has claimed is average for the herring fishery. For example, from November 2014 to

    April 2015 the F/V Relentless had 50 percent herring/mackerel observer coverage.

        54.     Under Plaintiffs’ style of fishing it is possible to have a declared herring/mackerel trip,

    that is selected for observer coverage, that only harvests squid and butterfish.

        55.     Similarly, under the IFM Amendment and Final Rule, Plaintiffs may be forced to carry

    a herring at-sea monitor on a declared herring trip, that does not end up harvesting herring. Under

                                                        16
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 17 of 29 PageID #: 17



    the IFM Amendment and Final Rule, Plaintiffs will be forced to pay for the at-sea monitor from

    other-species revenue, not Atlantic-herring revenue.

        56.       While other vessels in the herring fishery conduct multi-species trips—herring and

    mackerel, managed by MAFMC under its own FMP, school together and are regularly harvested

    together—on information and belief, F/Vs Relentless and Persistence are the only vessels in the

    Atlantic herring fleet who declare into and/or harvest squid and butterfish on the same trip as

    declared Atlantic herring trips.

        57.       Plaintiffs process their catch and freeze at sea. Under Plaintiffs’ process, all catch is

    brought aboard, hand sorted on a conveyor belt, hand packaged, and then frozen. Any discards

    or unwanted bycatch are also hand sorted and retained in discard baskets.

        58.       In comparison to other vessels in the Atlantic herring fishery, F/Vs Relentless and

    Persistence have more limited catching and processing capacity, longer trips, and higher overhead

    costs. For example,

                  a.      Plaintiffs are limited up to about 125,000 pounds of catch per day due to

              limited freezing capacity, compared to other vessels in the herring fleet which can harvest

              in excess of 500,000 pounds of catch per day.

                  b.      Plaintiffs’ trips typically last 7-14 days at sea, compared to 2-3 days for other

              vessels in the herring fleet.

                  c.      F/Vs Relentless and Persistence require twice as many crew members to operate,

              compared to other vessels in the herring fleet.

        59.       If Plaintiffs are unable to use the flexible style of fishing they have developed—due to

    costs associated with the IFM Amendment and the Final Rule—it could result in fishing trips

    losing rather than making money.




                                                         17
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 18 of 29 PageID #: 18



         The New England Council’s Industry-Funded Monitoring Omnibus Amendment
       60.       The IFM Amendment and Final Rule are the culmination of almost seven years of

    design and development by the NEFMC, MAFMC, and NMFS. See NEFMC, Observer Policy

    Committee     (Industry-Funded    Monitoring)    (last        visited   Mar.   2,   2020)   available   at

    https://www.nefmc.org/committees/observer-policy-committee. The IFM Amendment and

    Final Rule allows industry-funded monitoring in NEFMC FMPs, except for those under joint-

    management with MAFMC, e.g., mackerel. See Final Rule at 7,414 (Exhibit 1).

       61.       Since announcing the development of the IFM Amendment, its reception has been

    contentious. Industry stakeholders, including Plaintiffs through their sister company, Seafreeze

    Ltd., have expressed concerns over the regulatory burdens placed on them by the proposed IFM

    Amendment and its alternatives. See Comment from Meghan Lapp, Fisheries Liaison, Seafreeze

    Ltd., to Herring/Observer Committee Members (June 30, 2015) (“June 30, 2015 Comment

    Letter”) (Exhibit 2); see also Comment from Meghan Lapp, Fisheries Liaison, Seafreeze Ltd., to

    NEFMC and MAFMC (Nov. 4, 2016) (submitted in response to NEFMC and MAFMC’s

    published Notice of Public Hearings and request for comments (NOAA, Public Hearings, 81 Fed.

    Reg. 64,426 (Sept. 20, 2016))) (“Nov. 4, 2016 Comment Letter”) (Exhibit 3).

                 a.      In the June 30, 2015 Comment Letter, Seafreeze explained how F/V Relentless

             and F/V Persistence declare into multiple fisheries on a typical trip, that flexibility is

             necessary to maintain their style of fishing and provided data in support of these assertions.

             See Exhibit 2 at 1. Among other issues, the letter also raised concerns over the high cost

             of at-sea monitoring coverage for these vessels and requested that the Committee create a

             separate category under any IFM Amendment that would account for the unique issues

             that arise from operating freezer vessels. Id. at 1, 4.




                                                             18
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 19 of 29 PageID #: 19



                 b.      Among other issues in the Nov. 4, 2016 Comment Letter, Seafreeze reiterated

             the positions it took in its June 30, 2015 Comment Letter and provided additional specific

             commentary regarding why it could only support “Omnibus Alternative 1, No Action.”

             See Exhibit 3. The letter indicated disagreement with the funding mechanism for additional

             monitoring, i.e., industry-funding, because the monitoring is inherently a public function,

             and it said that “[p]ublic funds should be used for public purposes.” Id. at 2. The letter

             also indicated that costs to Seafreeze’s vessels would be disproportionate relative to the

             rest of the herring fleet because of its style of fishing. Id. at 2-5.

       62.       Seafreeze submitted subsequent comments raising concerns with the IFM

    Amendment to the Herring Committee. See Comment from Meghan Lapp, Fisheries Liaison,

    Seafreeze Ltd., to Council Members (undated) (“Undated Comment Letter”) (Exhibit 4); see also

    Comment from Meghan Lapp, Fisheries Liaison, Seafreeze Ltd., to Herring Committee Members

    (Feb. 3, 2017) (“Feb. 3, 2017 Comment Letter”) (Exhibit 5); see also Comment from Meghan Lapp,

    Fisheries Liaison, Seafreeze Ltd., to Herring Committee Members (Mar. 30, 2017) (“Mar. 30, 2017

    Comment Letter”) (Exhibit 6).

                 a.      The Undated Comment Letter indicated Seafreeze’s opposition to 100 percent

             observer coverage and electronic monitoring. See Exhibit 4. It also inquired about the

             availability of independent economic analysis of the amount of herring vessels typically

             catch and about requesting a separation or exemption between vessels that are herring-

             focused versus vessels that are mixed species-focused like F/Vs Relentless and Persistence. Id.

                 b.      The Feb. 3, 2017 Comment Letter requested that the NEFMC reconsider the

             economic impacts of its decision to select 50 percent at-sea monitor coverage. See Exhibit

             5. The letter again raised Seafreeze’s concerns over the disproportionate costs borne by




                                                          19
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 20 of 29 PageID #: 20



              its vessels, including the fact that under the IFM Amendment, it would be forced to pay

              $39,313 a year for herring at-sea monitors on trips that do not land herring. Id.

                  c.       The Mar. 30, 2017 Comment Letter resubmitted prior written comments. See

              Exhibit 6.

        63.       On or about April 20, 2017, the NEFMC finalized its preferred alternatives and

    adopted the IFM Amendment. See Final Rule at 7,414.

        64.       A year later, on April 19, 2018, the NEFMC “refined” its industry-funded monitoring

    recommendations. Id.

        65.       On September 19, 2018, the NEFMC published a Notice of Availability for the IFM

    Amendment in the Federal Register. See NOAA, Industry-Funded Monitoring, 83 Fed. Reg. 47,326

    (Sept. 19, 2018) (Exhibit 7). The Notice of Availability permitted interested parties to submit

    comments regarding adoption of the IFM Amendment for a 60-day period ending on November

    18, 2018. Id.

        66.       In early-October 2018, while the IFM Amendment comment period was still open,

    the MAFMC postponed action on the IFM Amendment for the mackerel fishery. See MAFMC,

    Omnibus Industry Funded Monitoring Amendment (last visited Mar. 2, 2020) available at

    http://www.mafmc.org/actions/omnibus-observer-funding.

        67.       On November 7, 2018, while the IFM Amendment comment period was still open,

    the proposed rule implementing the IFM Amendment was published in the Federal Register.

    NOAA, Industry-Funded Monitoring Proposed Rule, 83 Fed. Reg. 55,665 (Nov. 7, 2018)

    (“Proposed Rule”) (Exhibit 8). The Proposed Rule permitted interested parties to submit

    comments regarding the implementing rule for a 47-day period ending on December 24, 2018. Id.

        68.       Plaintiffs, through their sister company, Seafreeze Ltd., as well as other members of

    the Atlantic herring fleet, submitted comments during the Proposed Rule’s comment period. The


                                                        20
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 21 of 29 PageID #: 21



    comments in response to the Proposed Rule were generally negative. See, e.g., Comment from

    Meghan Lapp, Fisheries Liaison, Seafreeze Ltd., regarding Comments on NOAA-NMFS-2018-

    0109 (Dec. 24, 2018) (“Dec. 24, 2018 Comment Letter”) (Exhibit 9).

                 a.      The Dec. 24, 2018 Comment Letter raised several issues with the Proposed

             Rule implementing the IFM Amendment. See Exhibit 9. First, the comment letter raised

             issue with NEFMC moving forward with the IFM Amendment without MAFMC, which

             could force Mid-Atlantic fisheries into industry-funding monitoring by default. Id. at 1.

             The letter also reiterated the fact that the IFM Amendment disproportionately impacts

             Seafreeze vessels. Id. Seafreeze also again raised the fact that at-sea monitoring for the

             purpose of data collection “is an inherently governmental function” and that such

             industry-funded monitoring is not permitted under the MSA. Id. at 2-3. The Dec. 24, 2018

             Comment Letter also challenged that forcing vessels to contract with at-sea monitoring

             providers is an impermissible tax that has not been approved by Congress. Id. at 3. The

             Comment Letter also reiterated that Seafreeze’s unique style of harvesting, processing, and

             freezing at sea should be taken into consideration in the Final Rule. Id. at 4-6.

       69.       On December 18, 2018, while the comment period for the Proposed Rule

    implementing the IFM Amendment was still open, the Secretary notified the NEFMC in an

    unpublished letter that the Secretary approved the IFM Amendment. See Final Rule at 7,414; see

    also Letter from Michael Pentony, Greater Atlantic Region Sustainable Fisheries Office

    (“GARFO”) Regional Administrator, to Dr. John Quinn, NEFMC Chairman (Dec. 18, 2018)

    (Exhibit 10).

       70.       At the January 30, 2020, NEFMC meeting, a representative from GARFO presented

    information about the forthcoming Final Rule. See GARFO, Industry-Funded Monitoring Amendment:




                                                        21
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 22 of 29 PageID #: 22



    Atlantic     Herring     Fishery     (last     visited    Mar.      2,     2020)      available    at

    http://bit.ly/IFMAmendmentPresentation (“IFM Amendment Presentation”) (Exhibit 11).

        71.     On February 7, 2020, NMFS and NOAA adopted the Final Rule implementing the

    IFM Amendment, which was substantially the same as the Proposed Rule. See Final Rule at 7,422.

        72.     The Defendants’ response to concerns raised by stakeholders was a near wholesale

    rejection of the comments submitted. See id. at 7,422-7,427. All of Plaintiffs’ comments and

    concerns, including a requested exclusion for small-mesh bottom trawlers that process and freeze

    at sea, were rejected by the Final Rule. Id.

        73.     The IFM Amendment and the Final Rule establish a 50 percent monitoring coverage

    target for at-sea monitoring. See Final Rule at 7,422; 7,425; see also IFM Amendment Presentation

    at 4. This target is achieved by combining Standardized Bycatch Reporting Methodology

    (“SBRM”) of the Northeast Fisheries Observer Program (“NEFOP”) plus IFM coverage. See Final

    Rule at 7,417; 7,418. The Atlantic herring vessel owners pay for the IFM sampling cost—

    approximately $710 per day—and NOAA Fisheries pays for IFM administrative costs. See Final

    Rule at 7,415. SBRM NEFOP is funded by NOAA Fisheries. See NOAA Fisheries, Industry-funded

    Monitoring in the Atlantic Herring Fishery (last updated Feb. 28, 2020) available at

    http://bit.ly/IFMmonitoring.

        74.     The IFM Amendment forces many Atlantic herring vessel owners, including Plaintiffs,

    to enter forced negotiations with private at-sea monitor providers that are approved and trained

    by NOAA. See IFM Amendment Presentation at 7. The information and data at-sea monitors

    collect is directed by NOAA Fisheries and the NEFMC. See Final Rule at 7,418.

        75.     As small-mesh bottom trawls, F/Vs Relentless and Persistence are not eligible for the at-

    sea monitoring alternative—electronic monitoring with portside sampling—thus, they can only

    comply with the IFM mandate by carrying and bearing the cost of an at-sea monitor. See id. at


                                                        22
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 23 of 29 PageID #: 23



    7,419. Even if the alternative were available, Plaintiffs would not receive any relief as it is their

    view that electronic monitoring violates the Fourth and Fifth Amendments of the U.S.

    Constitution. See id. at 7,423.

        76.         The IFM Amendment and the Final Rule project that, for vessels like F/Vs Relentless

    and Persistence that cannot use electronic monitoring, implementing the IFM Amendment will

    reduce returns-to-owner (“RTO”) by almost 20 percent. See id. at 7,418; 7,425.

        77.         The Final Rule also develops a standard process to implement and revise industry-

    funded monitoring programs in the Atlantic herring and other FMPs under NEFMC’s jurisdiction.

    See Final Rule at 7,415.

        78.         Starting April 1, 2020, vessels issued Category A or B permits, including F/Vs Relentless

    and Persistence are required to pay for at-sea monitoring on trips NEFMC selects for IFM coverage.

    Id. at 7,420.

                                                 CLAIMS FOR RELIEF

                                                   COUNT ONE
                                          INDUSTRY FUNDING IS UNLAWFUL
        79.         Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs

    1-78, as if fully set forth herein.

        80.         Under the MSA, and in accordance with the APA, this Court is authorized to hold

    unlawful and set aside agency action, findings, and conclusions that it finds to be arbitrary,

    capricious, an abuse of discretion, or not otherwise in accordance with law, 5 U.S.C. § 706(2)(A);

    contrary to constitutional right, power, privilege, or immunity, 5 U.S.C. § 706(2)(B); in excess of

    statutory jurisdiction, authority, or limitations, or short of statutory right; or without observance

    of procedure required by law, 5 U.S.C. § 706(2)(C). See 16 U.S.C. § 1855(f)(1).




                                                           23
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 24 of 29 PageID #: 24



        81.     On February 7, 2020, Defendants promulgated the Final Rule implementing the IFM

    Amendment. Under the MSA and APA, that act is a final agency action subject to judicial review.

    16 U.S.C. § 1855(f)(1); 5 U.S.C. § 704.

        82.     The IFM Amendment and the Final Rule violate the MSA and other applicable laws.

        83.     Mandating Plaintiffs to pay for the Atlantic herring at-sea monitoring program is

    arbitrary, capricious, an abuse of discretion, or not otherwise in accordance with law; contrary to

    constitutional right, power, privilege, or immunity; and in excess of statutory jurisdiction,

    authority, or limitations.

        84.     By requiring Plaintiffs to pay for the Atlantic herring at-sea monitors, Defendants

    committed the following violations:

                     a. Ultra vires action in excess of any statutory authority granted by Congress; and

                     b. Infringing on Congress’s exclusive legislative Powers vested by Article I, § 1

                of the Constitution of the United States.

        85.     Defendants lack the authority to require industry-funded at-sea monitoring in the

    Atlantic herring fishery. Thus, the IFM Amendment and the Final Rule are void and unenforceable

    to the extent they impose such a requirement.

                                      COUNT TWO
         THE INDUSTRY-FUNDED AT-SEA MONITORING PROGRAM IS NOT AUTHORIZED BY
     THE MSA OR ANY OTHER LAW, AND IT WOULD EXCEED CONGRESS’ POWER IF IT WERE

        86.     Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs

    1-78, as if fully set forth herein.

        87.     Administrative agencies have only those powers and related regulatory abilities as

    delegated to them by statute. There is no other source of regulatory authority in an agency except

    statute. Agencies that exceed their delegated powers are acting unconstitutionally.

        88.     The MSA explicitly authorizes the collection of fees in certain circumstances.

                                                       24
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 25 of 29 PageID #: 25



        89.     The MSA authorizes the Secretary to collect fees to cover actual costs directly related

    to the management, of, data collection for, and enforcement of limited access privilege programs

    and certain community development quota programs. 16 U.S.C. § 1854(d). Such fees are capped

    at 3 percent of the ex-vessel value of fish harvested under those programs. 16 U.S.C.

    § 1854(d)(2)(B).

        90.     The MSA explicitly permits the North Pacific Fishery Council (“NPFC”) to establish

    a system of fees to pay for the cost of implementing fisheries research plans, including mandated

    observers, for certain fisheries under its jurisdiction. 16 U.S.C. § 1862(a).

        91.     The MSA also explicitly permits the Secretary to charge fees, under certain

    circumstances, to foreign fishing vessels that harvest fish in United States’ jurisdictional waters to

    pay for observers. 16 U.S.C. § 1827.

        92.     This same statutory allocation of power to collect or order fees is absent from the

    MSA for domestic fisheries managed by the New England Fishery Management Council, including

    the Atlantic herring fishery.

        93.     Only Congress has the power to “lay and collect Taxes, Duties, Imposts and Excises”

    and all such must be uniform throughout the United States. U.S. Constitution, Article I., § 8.

    Similarly, under law, Congress must appropriate funds, and agencies may not augment the budgets

    assigned them by Congress.         The prohibition on non-statutory augmentation of budgets

    appropriated by Congress is a vital part of the structure of the Constitution and its separation of

    powers, and it also enjoys statutory support.

        94.     There is in fact no such thing in the MSA as an “at-sea monitor” with the powers and

    duties ascribed in the IFM Amendment and the Final Rule.

        95.     Congress has expressed in statute and by appropriations that it commands that the

    Atlantic herring fishery be regulated by appropriated funds.


                                                        25
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 26 of 29 PageID #: 26



        96.     Through their promulgation of the IFM Amendment and the Final Rule, Defendants

    have therefore arrogated to themselves a power of Congress that has not been delegated to them

    by clear statutory language in violation of, inter alia, Article I of the Constitution of the United

    States. Defendants have asserted a right of agencies to self-fund “off the books” that is alien to

    the Constitution and American law.

        97.     Plaintiffs will suffer harm from this unconstitutional and statutorily unauthorized

    seizure of power by an executive agency, which power is beyond any power of the executive.

                                              COUNT THREE
        THE DEFENDANTS HAVE UNCONSTITUTIONALLY AND IN VIOLATION OF THE MSA
             FORCED PLAINTIFFS INTO A MARKET THEY DO NOT WISH TO ENTER
        98.     Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs

    1-97, as if fully set forth herein.

        99.     Defendants have also, without statutory authority, forced Plaintiffs into the artificially

    created “market” of at-sea monitors. If Plaintiffs simply do nothing vis-à-vis this market, they will

    be fined or forbidden from fishing under their permits. This also violates Article I of the

    Constitution of the United States. By forcing the Plaintiffs into a market that they do not wish to

    enter, Defendants’ actions exceed the power of Congress or the Federal Government under the

    Constitution.

        100.    Without authority of the MSA or other statute Defendants have A) invented an office

    “at-sea monitor” found nowhere in the statute; B) forced Plaintiffs to accept the presence of such

    officers on their vessels; C) forced Plaintiffs into the “market” for “at-sea monitors.”

        101.    Plaintiffs will suffer harm from this unconstitutional and statutorily unauthorized

    seizure of power by an executive agency, which power is beyond any power of the executive.




                                                       26
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 27 of 29 PageID #: 27



                                         COUNT FOUR
                   INDUSTRY FUNDING VIOLATES THE REGULATORY FLEXIBILITY ACT
        102.    Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs

    1-78, as if fully set forth herein.

        103.    Under the MSA, and in accordance with the APA, this Court is authorized to hold

    unlawful and set aside agency action, findings, and conclusions that are taken without observance

    of the procedure required by law. 16 U.S.C. § 1855(f)(1); cf. 5 U.S.C. § 706(2)(D).

        104.    Plaintiffs Relentless and Huntress are small businesses whose primary industry is

    commercial fishing. Their annual gross receipts are less than or equal to $11 million. They are

    subject to the IFM Amendment and the Final Rule. See 50 C.F.R. § 200.2; 5 U.S.C. § 601(3).

        105.    Defendants failed to prepare legally sufficient initial or final regulatory flexibility

    analyses in violation of the RFA.

        106.    Defendants’ RFA violation is without observance of procedure required by law and is

    final agency action that is arbitrary, capricious, and an abuse of discretion in violation of the MSA

    and the APA.

        107.    Given Defendants’ violation of the RFA, the IFM Amendment and the Final Rule are

    void and unenforceable.

                                             PRAYER FOR RELIEF

                Wherefore, the Plaintiffs pray for the following relief against the defendants:

        A.      Declaratory judgment that the IFM Amendment and the Final Rule violate the United

    States Constitution’s Article I, because Congress did not authorize the Defendants to create at-sea

    monitors to the Defendants, or to create the at-sea monitoring program in the Atlantic herring

    fishery, or the forced industry financing thereof.




                                                         27
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 28 of 29 PageID #: 28



        B.      Declaratory judgment that the IFM Amendment and the Final Rule violate the United

    States Constitution.

        C.      Declaratory judgment holding unlawful and setting aside the IFM Amendment and

    the Final Rule under the MSA.

        D.      Declaratory judgment holding unlawful and setting aside the IFM Amendment and

    the Final Rule under the APA.

        E.      Declaratory judgment that the IFM Amendment and the Final Rule are void and

    unenforceable under the RFA.

        F.      Declaratory judgment that the Defendants cannot force Plaintiffs into a market they

    do not wish to enter.

        G.      Injunctive relief permanently enjoining Defendants from enforcing the IFM

    Amendment and the Final Rule, and from requiring Plaintiffs to fund or contract for at-sea

    monitors and prohibiting their presence on Plaintiffs’ vessels.

        H.      For an award for all reasonable attorneys’ fees and costs incurred herein and that

    Plaintiffs may be entitled to under law; and,

        I.      For such other relief as this Court deems just and proper.



                             [Remainder of page intentionally left blank.]




                                                      28
Case 1:20-cv-00108-WES-PAS Document 1 Filed 03/04/20 Page 29 of 29 PageID #: 29



       Dated: March 4, 2020                           Respectfully submitted,

                                                      /s/ Kevin J. Holley_______
                                                      Kevin J. Holley, Esq. #4639
                                                      Holley Law LLC
                                                      33 College Hill Road, Ste. 25C
                                                      Warwick, RI 02886
                                                      Phone: (401) 521-2622
                                                      kevin@holleylawllc.com

                                                      John Vecchione
                                                      Senior Litigation Counsel
                                                      Kara Rollins
                                                      Litigation Counsel
                                                      Pro hac vice forthcoming

                                                      New Civil Liberties Alliance
                                                      1225 19th Street NW, Suite 450
                                                      Washington, DC 20036
                                                      Phone: (202) 869-5210
                                                      john.vecchione@ncla.legal
                                                      kara.rollins@ncla.legal


                                                      Counsel for Plaintiffs




                                         29
